683 S.E.2d 703 (2009)
STATE of North Carolina
v.
Mitchell J. HARB, Jr.
No. 525P08.
Supreme Court of North Carolina.
August 27, 2009.
Mitchell J. Harb, Pro Se.
Catherine F. Jordan, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 25th of November 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Davidson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th of August 2009."